IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TOMMY WELLS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1408

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 10, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Douglas A Dorsey, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the February 18, 2016, judgments and sentences in Nassau County Circuit

Court case numbers 2010CF86, 2010CF87, 2010CF89, 2010CF91, 2010CF92,
2015CF541, and 2015CF637. Upon issuance of mandate in this cause, a copy of this

opinion shall be provided to the clerk of the circuit court for treatment as the notice of

appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel,

the trial court shall appoint counsel to represent petitioner on appeal.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.




                                            2